Exhibit 99.1 POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP PRESENTS AT MORGAN KEEGAN 2 LEBANON, Tenn. – August 26, 2008 – CBRL Group, Inc. (the “Company”) (Nasdaq: CBRL) will be participating in the Morgan Keegan 2008 Equity Conference to be held in Memphis at the Peabody Hotel.The Company’s presentation will begin at 12:05 p.m. Eastern Time on Thursday, September4, 2008.Chairman, President and Chief Executive Officer Michael A. Woodhouse will be speaking atthe conference. The live broadcast of the presentation at the Morgan Keegan Conference will be available on-line in the Events area of the Company’s website at investor.cbrlgroup.com.An on-line replay of the webcast will be available for two weeks afterward. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 577 Cracker Barrel
